Exhibit 10.11

[Form of Severance Agreement with Filip Boyen, Roger V. Collins, Adrian D.
Constant, Pippa Isbell, Nicholas R. Varian and Paul M. White]

SEVERANCE AGREEMENT

THIS AGREEMENT, dated December 1, 2006, is made by and between ORIENT-EXPRESS
HOTELS LTD., a Bermuda company (the “Company”), and
                                              (the “Executive”).

RECITALS

A.  The Executive is employed by the Company or a subsidiary of the Company and
is appointed by the Company as its Vice President; and

B.  The Company considers it essential to the best interests of its shareholders
to foster the continued employment of key management personnel; and

C.  The Company’s Board of Directors recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control with respect
to the Company exists and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of senior management personnel to the detriment of the Company and
its shareholders; and

D.  The Company’s Board of Directors has determined that appropriate steps
should be taken to reinforce and encourage the loyalty and continued attention
and dedication of the Company’s senior management, including the Executive, to
their assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a change in control with respect
to the Company.

NOW, THEREFORE, the Company and the Executive hereby agree as follows:


SECTION 1.          DEFINED TERMS.  CAPITALIZED TERMS ARE DEFINED IN SECTION 12.


SECTION 2.          TERM OF AGREEMENT.  THIS AGREEMENT SHALL COMMENCE AS OF THE
DATE FIRST WRITTEN ABOVE (THE “EFFECTIVE DATE”) AND SHALL CONTINUE IN EFFECT
THROUGH THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE; PROVIDED, HOWEVER, THAT
THEREAFTER, THE TERM SHALL AUTOMATICALLY BE EXTENDED FOR ADDITIONAL ONE-YEAR
PERIODS, UNLESS, NOT LATER THAN 90 DAYS PRIOR TO THE THIRD ANNIVERSARY OR ANY
ANNIVERSARY THEREAFTER, AS APPLICABLE, THE COMPANY OR THE EXECUTIVE SHALL HAVE
GIVEN NOTICE TO THE OTHER PARTY OF ITS OR HIS ELECTION NOT TO EXTEND THE TERM
HEREOF.


SECTION 3.          COMPANY’S COVENANTS.  IN ORDER TO INDUCE THE EXECUTIVE TO
REMAIN IN THE EMPLOY OF THE COMPANY OR A SUBSIDIARY OF THE COMPANY, THE COMPANY
AGREES, UNDER THE CONDITIONS DESCRIBED HEREIN, TO PAY THE EXECUTIVE THE
SEVERANCE PAYMENT SET FORTH IN SECTION 4. NO SEVERANCE PAYMENT SHALL BE PAYABLE
UNDER THIS AGREEMENT, UNLESS DURING THE TERM OF THIS AGREEMENT THERE SHALL HAVE
BEEN A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR A
SUBSIDIARY OF THE COMPANY FOLLOWING A CHANGE IN CONTROL UNDER SECTION 4 HEREOF.
THIS AGREEMENT SHALL NOT BE CONSTRUED AS CREATING AN EXPRESS OR IMPLIED CONTRACT
OF EMPLOYMENT AND, EXCEPT AS OTHERWISE AGREED IN WRITING BETWEEN THE EXECUTIVE
AND THE

1


--------------------------------------------------------------------------------



COMPANY OR A SUBSIDIARY OF THE COMPANY, THE EXECUTIVE SHALL NOT HAVE ANY RIGHT
TO BE RETAINED IN THE EMPLOY OF THE COMPANY OR A SUBSIDIARY OF THE COMPANY.


SECTION 4.          SEVERANCE PAYMENT.


(A)       SEVERANCE PAYMENT FOLLOWING CHANGE IN CONTROL.  IF DURING THE TERM OF
THIS AGREEMENT (I) A CHANGE IN CONTROL OCCURS AND (II) THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED WITHIN ONE YEAR FOLLOWING SUCH CHANGE IN CONTROL EITHER
(A) BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY WITHOUT CAUSE, OR (B) BY THE
EXECUTIVE WITH GOOD REASON, THEN, IN ANY SUCH CASE, THE COMPANY SHALL PAY THE
EXECUTIVE A LUMP SUM SEVERANCE PAYMENT (THE “SEVERANCE PAYMENT”), IN CASH, EQUAL
TO TWO TIMES THE SUM OF (X) THE EXECUTIVE’S ANNUAL BASE SALARY AS IN EFFECT
IMMEDIATELY PRIOR TO THE DATE OF TERMINATION OR, IF HIGHER, IN EFFECT
IMMEDIATELY PRIOR TO THE FIRST OCCURRENCE OF AN EVENT OR CIRCUMSTANCE
CONSTITUTING GOOD REASON, AND (Y) THE MOST RECENT ANNUAL BONUS PAYMENT MADE TO
THE EXECUTIVE.


(B)       TERMINATION OF EMPLOYMENT PRIOR TO CHANGE IN CONTROL.  FOR PURPOSES OF
THIS AGREEMENT, THE EXECUTIVE’S EMPLOYMENT SHALL BE DEEMED TO HAVE BEEN
TERMINATED FOLLOWING A CHANGE IN CONTROL BY THE COMPANY OR A SUBSIDIARY OF THE
COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE WITH GOOD REASON, IF (I) THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY OR A SUBSIDIARY OF THE
COMPANY WITHOUT CAUSE PRIOR TO A CHANGE IN CONTROL AND SUCH TERMINATION WAS AT
THE REQUEST OR DIRECTION OF A PERSON WHO HAS ENTERED INTO AN AGREEMENT WITH THE
COMPANY THE CONSUMMATION OF WHICH CONSTITUTES A CHANGE IN CONTROL (AN “ACQUIRING
PERSON”), OR (II) THE EXECUTIVE TERMINATES HIS EMPLOYMENT FOR GOOD REASON PRIOR
TO A CHANGE IN CONTROL AND THE CIRCUMSTANCE OR EVENT WHICH CONSTITUTES GOOD
REASON OCCURS AT THE REQUEST OR DIRECTION OF AN ACQUIRING PERSON.


SECTION 5.          TERMINATION OF EMPLOYMENT AGREEMENT.  NOTWITHSTANDING ANY
PROVISIONS IN THE EMPLOYMENT AGREEMENT OF THE EXECUTIVE WITH THE COMPANY OR A
SUBSIDIARY OF THE COMPANY, AS IN EFFECT ON THE EFFECTIVE DATE (THE “EMPLOYMENT
AGREEMENT”), REGARDING THE RIGHT TO TERMINATE THE EXECUTIVE’S EMPLOYMENT WITHOUT
CAUSE OR ANY OTHER REASON, OR REGARDING THE REQUIRED NOTICE FOR TERMINATION, THE
EXECUTIVE’S EMPLOYMENT MAY ONLY BE TERMINATED BY HIM OR BY THE COMPANY OR A
SUBSIDIARY OF THE COMPANY WITHOUT CAUSE OR ANY OTHER REASON, IF THE PARTY
TERMINATING SHALL GIVE THE OTHER PARTY NOT LESS THAN SIX MONTHS’ PRIOR WRITTEN
NOTICE OF THE DATE OF TERMINATION, UNLESS THE TERMINATION OCCURS FOLLOWING A
CHANGE IN CONTROL, IN WHICH EVENT SECTION 6(B) HEREOF SHALL APPLY.  THIS SECTION
5 SHALL NOT AFFECT (I) ANY PROVISIONS IN THE EMPLOYMENT AGREEMENT RELATED TO
TERMINATION FOR CAUSE OR ANY OTHER REASON OR (II) ANY PROVISIONS IN THIS
AGREEMENT RELATED TO TERMINATION FOR CAUSE OR GOOD REASON.


SECTION 6.          TERMINATION PROCEDURES.


(A)       NOTICE OF TERMINATION.  AFTER A CHANGE IN CONTROL AND DURING THE TERM
OF THIS AGREEMENT, ANY PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
(OTHER THAN BY REASON OF DEATH) SHALL BE COMMUNICATED BY WRITTEN NOTICE OF
TERMINATION FROM ONE PARTY HERETO TO THE OTHER PARTY HERETO IN ACCORDANCE WITH
SECTION 8 HEREOF. FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF TERMINATION”
SHALL MEAN A NOTICE WHICH SHALL STATE (I) IN THE EVENT OF A TERMINATION BY THE
COMPANY OR A SUBSIDIARY OF THE COMPANY, WHETHER THE TERMINATION IS OCCURRING FOR
CAUSE, AND (II) IN THE EVENT OF TERMINATION BY THE EXECUTIVE, WHETHER THE
TERMINATION IS OCCURRING FOR GOOD REASON, AND SHALL SET FORTH IN REASONABLE
DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF
THE EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED. FURTHER, A NOTICE
OF TERMINATION FOR CAUSE IS REQUIRED TO INCLUDE A COPY OF A RESOLUTION DULY
ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN

2


--------------------------------------------------------------------------------



THREE-QUARTERS (3/4) OF THE ENTIRE MEMBERSHIP OF THE COMPANY’S BOARD OF
DIRECTORS AT A MEETING OF THE COMPANY’S BOARD OF DIRECTORS (AFTER REASONABLE
NOTICE TO THE EXECUTIVE AND AN OPPORTUNITY FOR THE EXECUTIVE, TOGETHER WITH THE
EXECUTIVE’S COUNSEL, TO BE HEARD BEFORE THE COMPANY’S BOARD OF DIRECTORS)
FINDING THAT, IN THE GOOD FAITH OPINION OF THE COMPANY’S BOARD OF DIRECTORS, THE
EXECUTIVE WAS GUILTY OF CONDUCT SET FORTH IN CLAUSE (I) OR (II) OF THE
DEFINITION OF CAUSE HEREIN, AND SPECIFYING THE PARTICULARS THEREOF IN REASONABLE
DETAIL.


(B)       DATE OF TERMINATION.  WITH RESPECT TO ANY PURPORTED TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT AFTER A CHANGE IN CONTROL AND DURING THE TERM OF THIS
AGREEMENT, THE PHRASE “DATE OF TERMINATION” SHALL MEAN THE DATE SPECIFIED IN THE
NOTICE OF TERMINATION (WHICH, IN THE CASE OF A TERMINATION BY THE COMPANY OR A
SUBSIDIARY OF THE COMPANY, SHALL NOT BE LESS THAN THIRTY (30) DAYS (EXCEPT IN
THE CASE OF A TERMINATION FOR CAUSE) AND, IN THE CASE OF A TERMINATION BY THE
EXECUTIVE, SHALL NOT BE LESS THAN FIFTEEN (15) DAYS NOR MORE THAN SIXTY (60)
DAYS, RESPECTIVELY, FROM THE DATE SUCH NOTICE OF TERMINATION IS GIVEN).


SECTION 7.          BINDING AGREEMENT.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES,
DEVISEES AND LEGATEES. IF THE EXECUTIVE SHALL DIE WHILE ANY AMOUNT WOULD STILL
BE PAYABLE TO THE EXECUTIVE HEREUNDER (OTHER THAN AMOUNTS WHICH, BY THEIR TERMS,
TERMINATE UPON THE DEATH OF THE EXECUTIVE) IF THE EXECUTIVE HAD CONTINUED TO
LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL
REPRESENTATIVES OR ADMINISTRATORS OF THE EXECUTIVE’S ESTATE.


SECTION 8.          NOTICES.  FOR THE PURPOSE OF THIS AGREEMENT, NOTICES AND ALL
OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT SHALL BE IN WRITING AND SHALL
BE DEEMED TO HAVE BEEN DULY GIVEN WHEN (I) SENT BY TELEFAX, (II) HAND DELIVERED,
(III) SENT BY COURIER, OR (IV) MAILED BY REGISTERED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, ADDRESSED, IF TO THE EXECUTIVE, TO THE ADDRESS
INSERTED BELOW THE EXECUTIVE’S SIGNATURE ON THE FINAL PAGE HEREOF AND, IF TO THE
COMPANY, TO THE ADDRESS SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS EITHER
PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT
THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON ACTUAL RECEIPT:

To the Company:

Orient-Express Hotels Ltd.

c/o Orient-Express Services Ltd.

20 Upper Ground

London SE1 9PF

England

Attention:  Company Secretary

Fax:  +44-(0)20-7805-5908


SECTION 9.          MISCELLANEOUS.


(A)       NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR DISCHARGED
UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO IN WRITING AND SIGNED
BY THE EXECUTIVE AND SUCH OFFICER AS MAY BE SPECIFICALLY DESIGNATED BY THE
COMPANY’S BOARD OF DIRECTORS.


(B)       NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE
OTHER PARTY HERETO OF, OR OF ANY LACK OF COMPLIANCE WITH, ANY CONDITION OR
PROVISION OF THIS

3


--------------------------------------------------------------------------------



AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF
SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR
SUBSEQUENT TIME.


(C)       THIS AGREEMENT SUPERSEDES ANY OTHER AGREEMENTS OR REPRESENTATIONS,
ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF
WHICH HAVE BEEN MADE BY EITHER PARTY; PROVIDED, HOWEVER, THAT, EXCEPT AS SET
FORTH IN SECTION 5 HEREOF, THIS AGREEMENT SHALL NOT SUPERSEDE, BUT INSTEAD
GOVERN IN ADDITION TO, THE EMPLOYMENT AGREEMENT, AND IN THE EVENT OF A CONFLICT
BETWEEN THE EMPLOYMENT AGREEMENT AND THIS AGREEMENT, THIS AGREEMENT SHALL
GOVERN.


(D)       THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF BERMUDA.


(E)       ANY PAYMENTS PROVIDED FOR HEREUNDER SHALL BE PAID NET OF ANY
APPLICABLE WITHHOLDING REQUIRED UNDER APPLICABLE LAWS.


(F)        THE OBLIGATIONS OF THE COMPANY AND THE EXECUTIVE UNDER THIS AGREEMENT
WHICH BY THEIR NATURE MAY REQUIRE EITHER PARTIAL OR TOTAL PERFORMANCE AFTER THE
EXPIRATION OF THE TERM OF THIS AGREEMENT SHALL SURVIVE SUCH EXPIRATION.


SECTION 10.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


SECTION 11.        RESOLUTION OF DISPUTES; ARBITRATION.


(A)       ALL CLAIMS BY THE EXECUTIVE FOR BENEFITS UNDER THIS AGREEMENT SHALL BE
DIRECTED TO AND DETERMINED BY THE COMPANY’S BOARD OF DIRECTORS AND SHALL BE IN
WRITING. ANY DENIAL BY THE COMPANY’S BOARD OF DIRECTORS OF A CLAIM FOR PAYMENTS
UNDER THIS AGREEMENT SHALL BE DELIVERED TO THE EXECUTIVE IN WRITING AND SHALL
SET FORTH THE SPECIFIC REASONS FOR THE DENIAL AND THE SPECIFIC PROVISIONS OF
THIS AGREEMENT RELIED UPON. THE COMPANY’S BOARD OF DIRECTORS SHALL AFFORD A
REASONABLE OPPORTUNITY TO THE EXECUTIVE FOR A REVIEW OF THE DECISION DENYING A
CLAIM AND SHALL FURTHER ALLOW THE EXECUTIVE TO APPEAL TO THE COMPANY’S BOARD OF
DIRECTORS A DECISION OF THE COMPANY’S BOARD OF DIRECTORS WITHIN SIXTY (60) DAYS
AFTER NOTIFICATION BY THE COMPANY’S BOARD OF DIRECTORS THAT THE EXECUTIVE’S
CLAIM HAS BEEN DENIED.


(B) ANY FURTHER DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION BEFORE THE AMERICAN
ARBITRATION ASSOCIATION IN NEW YORK, NEW YORK IN ACCORDANCE WITH ITS COMMERCIAL
ARBITRATION RULES AS IN EFFECT AT THE TIME WHEN THE DISPUTE OR CONTROVERSY
ARISES.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION. NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY,
THE EXECUTIVE SHALL BE ENTITLED TO SEEK SPECIFIC PERFORMANCE OF THE EXECUTIVE’S
RIGHT TO BE PAID UNTIL THE DATE OF TERMINATION DURING THE PENDENCY OF ANY
DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT.


SECTION 12.        DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS INDICATED BELOW:


(A)       “AFFILIATE” SHALL HAVE THE MEANING SET FORTH IN RULE 12B-2 PROMULGATED
UNDER SECTION 12 OF THE EXCHANGE ACT.


(B)       “ACQUIRING PERSON” SHALL HAVE THE MEANING SET FORTH IN SECTION 4
HEREOF.

4


--------------------------------------------------------------------------------



(C)       “CAUSE” FOR TERMINATION BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY
OF THE EXECUTIVE’S EMPLOYMENT SHALL MEAN (I) THE CONTINUED FAILURE BY THE
EXECUTIVE TO SUBSTANTIALLY PERFORM THE EXECUTIVE’S DUTIES WITH THE COMPANY AFTER
A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE EXECUTIVE BY
THE COMPANY’S BOARD OF DIRECTORS, WHICH DEMAND SPECIFICALLY IDENTIFIES THE
MANNER IN WHICH THE COMPANY’S BOARD OF DIRECTORS BELIEVES THAT THE EXECUTIVE HAS
NOT SUBSTANTIALLY PERFORMED THE EXECUTIVE’S DUTIES, AND EXECUTIVE HAS NOT CURED
ANY SUCH FAILURE THAT IS CAPABLE OF BEING CURED IN ALL MATERIAL RESPECTS WITHIN
TEN (10) DAYS OF RECEIVING SUCH WRITTEN DEMAND, OR (II) THE EXECUTIVE’S
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS TO PERFORM THE EXECUTIVE’S DUTIES
WITH THE COMPANY FOR A PERIOD OF THREE (3) CONSECUTIVE MONTHS, OR (III) THE
CONVICTION OF THE EXECUTIVE FOR ANY INDICTABLE CRIMINAL OFFENSE.


(D)       FOR PURPOSES OF THIS AGREEMENT, “CHANGE IN CONTROL” MEANS ANY OF THE
FOLLOWING EVENTS:

(i)        any “person” (as that term is defined for the purposes of Section
13(d) or 14(d) of the Exchange Act) shall directly or indirectly acquire more
than 40% of the voting shares of the Company then outstanding and then entitled
to vote generally in the election of directors of the Company; or

(ii)       individuals who, on the date of entering into this Agreement,
constitute the Company’s Board of Directors (or the successors of such
individuals nominated by such Board of Directors or a committee thereof on which
such individuals or their successors constitute a majority) shall cease to
constitute a majority of the Company’s Board of Directors; or

(iii)      the Company amalgamates, merges or consolidates with or into any
other corporation, without the approval of its Board of Directors constituted as
provided in clause (ii) above; or

(iv)      the Company sells, leases, exchanges or otherwise disposes of all or
substantially all of its assets and business without the approval of its Board
of Directors constituted as provided in clause (ii) above.


(E)       “COMPANY” SHALL MEAN ORIENT-EXPRESS HOTELS LTD., AND, EXCEPT IN
DETERMINING UNDER SECTION 12(D) HEREOF WHETHER OR NOT ANY CHANGE IN CONTROL OF
THE COMPANY HAS OCCURRED, SHALL INCLUDE ANY SUCCESSOR TO ITS BUSINESS AND/OR
ASSETS WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY OPERATION OF LAW,
OR OTHERWISE.


(F)        “DATE OF TERMINATION” SHALL HAVE THE MEANING SET FORTH IN SECTION 6
HEREOF.


(G)       “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH IN SECTION 2 HEREOF.


(H)       “EMPLOYMENT AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION 5
HEREOF.


(I)        “EXCHANGE ACT” SHALL MEAN THE U.S. SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED FROM TIME TO TIME.


(J)        “EXECUTIVE” SHALL MEAN THE INDIVIDUAL NAMED IN THE FIRST PARAGRAPH OF
THIS AGREEMENT.

5


--------------------------------------------------------------------------------



(K)       “GOOD REASON” FOR TERMINATION BY THE EXECUTIVE OF THE EXECUTIVE’S
EMPLOYMENT SHALL MEAN THE OCCURRENCE (WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN
CONSENT) OF ANY ONE OF THE FOLLOWING ACTS BY THE COMPANY, OR FAILURES BY THE
COMPANY TO ACT, UNLESS, IN THE CASE OF ANY ACT OR FAILURE TO ACT DESCRIBED IN
ANY OF CLAUSES (I), (IV), (V), (VI) OR (VII) BELOW, SUCH ACT OR FAILURE TO ACT
IS CORRECTED PRIOR TO THE DATE OF TERMINATION SPECIFIED IN THE NOTICE OF
TERMINATION GIVEN IN RESPECT THEREOF:


(I)        THE ASSIGNMENT TO THE EXECUTIVE OF ANY DUTIES INCONSISTENT WITH THE
EXECUTIVE’S STATUS AS A SENIOR EXECUTIVE OFFICER OF THE COMPANY OR A SUBSTANTIAL
ADVERSE ALTERATION IN THE NATURE OR STATUS OF THE EXECUTIVE’S RESPONSIBILITIES
FROM THOSE IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL;


(II)       A REDUCTION BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY IN THE
EXECUTIVE’S ANNUAL BASE SALARY AS IN EFFECT ON THE DATE HEREOF OR AS THE SAME
MAY BE INCREASED FROM TIME TO TIME;


(III)      THE RELOCATION OF THE EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT TO A
LOCATION MORE THAN 50 MILES FROM THE EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OR THE COMPANY’S REQUIRING THE
EXECUTIVE TO BE BASED ANYWHERE OTHER THAN SUCH PRINCIPAL PLACE OF EMPLOYMENT (OR
PERMITTED RELOCATION THEREOF) EXCEPT FOR REQUIRED TRAVEL ON THE COMPANY’S
BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH THE EXECUTIVE’S PRESENT
BUSINESS TRAVEL OBLIGATIONS;


(IV)      THE FAILURE BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY TO PAY TO
THE EXECUTIVE ANY PORTION OF THE EXECUTIVE’S CURRENT COMPENSATION WITHIN THIRTY
(30) DAYS OF THE DATE SUCH COMPENSATION IS DUE;


(V)       THE FAILURE BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY TO CONTINUE
IN EFFECT ANY COMPENSATION PLAN IN WHICH THE EXECUTIVE PARTICIPATES IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL WHICH IS MATERIAL TO THE EXECUTIVE’S TOTAL
COMPENSATION, INCLUDING BUT NOT LIMITED TO THE COMPANY’S STOCK OPTION, BONUS AND
OTHER PLANS OR ANY SUBSTITUTE PLANS ADOPTED PRIOR TO THE CHANGE IN CONTROL,
UNLESS AN EQUITABLE ARRANGEMENT (EMBODIED IN AN ONGOING SUBSTITUTE OR
ALTERNATIVE PLAN) HAS BEEN MADE WITH RESPECT TO SUCH PLAN, OR THE FAILURE BY THE
COMPANY OR A SUBSIDIARY OF THE COMPANY TO CONTINUE THE EXECUTIVE’S PARTICIPATION
THEREIN (OR IN SUCH SUBSTITUTE OR ALTERNATIVE PLAN) ON A BASIS NOT MATERIALLY
LESS FAVORABLE, BOTH IN TERMS OF THE AMOUNT OR TIMING OF PAYMENT OF BENEFITS
PROVIDED AND THE LEVEL OF THE EXECUTIVE’S PARTICIPATION RELATIVE TO OTHER
PARTICIPANTS, AS EXISTED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL;


(VI)      THE FAILURE BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY TO CONTINUE
TO PROVIDE THE EXECUTIVE WITH BENEFITS SUBSTANTIALLY SIMILAR TO THOSE ENJOYED BY
THE EXECUTIVE UNDER ANY OF THE COMPANY’S PENSION, SAVINGS, LIFE INSURANCE,
MEDICAL, HEALTH AND ACCIDENT, OR DISABILITY PLANS IN WHICH THE EXECUTIVE WAS
PARTICIPATING IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, THE TAKING OF ANY
OTHER ACTION BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY WHICH WOULD DIRECTLY
OR INDIRECTLY MATERIALLY REDUCE ANY OF SUCH BENEFITS OR DEPRIVE THE EXECUTIVE OF
ANY MATERIAL FRINGE BENEFIT ENJOYED BY THE EXECUTIVE AT THE TIME OF THE CHANGE
IN CONTROL, OR THE FAILURE BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY TO
PROVIDE THE EXECUTIVE WITH THE NUMBER OF PAID VACATION DAYS TO WHICH THE
EXECUTIVE IS ENTITLED ON THE BASIS OF YEARS OF SERVICE WITH THE COMPANY OR A
SUBSIDIARY OF THE COMPANY IN ACCORDANCE WITH THE

6


--------------------------------------------------------------------------------



COMPANY’S NORMAL VACATION POLICY OR ANY EMPLOYMENT AGREEMENT IN EFFECT AT THE
TIME OF THE CHANGE IN CONTROL; OR


(VII)     ANY PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY
OR A SUBSIDIARY OF THE COMPANY FOLLOWING A CHANGE IN CONTROL WHICH IS NOT
EFFECTED PURSUANT TO A NOTICE OF TERMINATION SATISFYING THE REQUIREMENTS OF
SECTION 6(A) HEREOF.

The Executive’s continued employment for thirty (30) days following any act or
failure to act constituting Good Reason shall constitute a waiver of rights with
respect to such (but only such) act or failure to act.


(L)        “NOTICE OF TERMINATION” SHALL HAVE THE MEANING SET FORTH IN SECTION 6
HEREOF.


(M)      “PERSON” SHALL HAVE THE MEANING GIVEN IN SECTION 3(A)(9) OF THE
EXCHANGE ACT, AS MODIFIED AND USED IN SECTIONS 13(D) AND 14(D) THEREOF, EXCEPT
THAT SUCH TERM SHALL NOT INCLUDE (I) THE COMPANY OR ANY OF ITS SUBSIDIARIES,
(II) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT
PLAN OF THE COMPANY OR ANY OF ITS AFFILIATES, (III) AN UNDERWRITER TEMPORARILY
HOLDING SECURITIES PURSUANT TO AN OFFERING OF SUCH SECURITIES, OR (IV) A
CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE SHAREHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY.


(N)       “SEVERANCE PAYMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION 4
HEREOF.

ORIENT-EXPRESS HOTELS LTD.

 

 

 

 

 

 

By:

/s/ Edwin S. Hetherington

 

 

 

Name:

Edwin S. Hetherington

 

 

Title:

Vice President, General Counsel
and Secretary

 

 

 

 

 

 

 

 

 

 

[Individual agreement signed by each person
noted on page 1]

 

 

Name:

 

 

Address:

 

 

 

 

 

 

[home address

 

 

 

 

 

 

 

 

 

 

 

7


--------------------------------------------------------------------------------